Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the Amendment filed on 4/27/2021.
Claims 1-9 are pending in this Office Action.
Claims 1-3 and 6 are amended.
Claims 7-9 are new.

Response to Arguments
3.	Applicants’ arguments regarding 35 U.S.C. § 103 Claim Rejections are moot in view of new grounds of rejection.

Claim Rejections- 35 U.S.C.  § 112 Second Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b).
Claim 1 recites: “A server arranged in a mobile network for providing a token to a mobile terminal…, send a second request to a token issuing server to obtain a token,   ” It is not clear whether the same token or different tokens that the limitations refer to.  Therefore, the claim is rejected under 35 U.S.C. 112(b). 
Claims 3-5, 8 and 9 are rejected under 35 U.S.C. 112(b) because they depend on claim 1.
Claims 2, 6, and 7 have similar issues; therefore, claims 2, 6, and 7 are rejected under 35 U.S.C. 112(b).  
For purpose of examination, Examiner assumes the same token is referred.

Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

6.	Claims 1, 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160295408), hereinafter “Chen”, in view of Mihaylov et al. (US 20160094530), hereinafter “Mihaylov” and in view of Kailash et al. (US 20100024014), hereinafter “Kailash”.
Regarding claim 1, Chen discloses a server arranged in a mobile network for providing a token to a mobile terminal (Fig 1A, 1B, and 2 with associated text: Core LTE network or Evolved Packet Core has device providing token for mobile device), the server comprising: 
a network interface (Fig. 3, paragraph [0032]: communication interface 370); and 
a processor coupled to the network interface (Fig. 3, paragraph [0032]:processor 320), a memory comprising instructions executable by the processor (Fig. 3, paragraph [0032]: memory 330), wherein, when executed, the instructions cause the processor to at least: 
receive, from the mobile terminal, a first request asking for the token, [the first request including an address of an external server] (paragraphs [0055], [0059] and [0072]: mobile device communicates to get action indicator-token), 
determine whether the first request is received via the mobile network (paragraphs [0011], Fig. 2 with associated text: determining if mobile device communicates via mobile network or a WiFi network), 
if the first request is received via the mobile network, obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal (paragraphs [0011] and [0047-49]: obtaining subscriber information), 
send a second request to a token issuing server to obtain a token, the second request including the subscriber identification information of the mobile terminal and [the address of the external server] included in the first request received from the mobile terminal (paragraphs [0055-56]: mobile device’s identifier and subscriber information are forwarded to AAA and HSS-token issuing server.  Forwarded message including mobile device’s identifier and subscriber information to HSS is equivalent to second request), and 
transmit, to the mobile terminal, the token returned from the token issuing server (paragraph [0072]: providing action indicator to mobile device), and if the first request is received via a network other than the mobile network, [notify] the mobile terminal that the token is not transmitted (paragraph [0011]: mobile device is not recognized if it communicates with via WiFi; therefore, the network cannot obtain the mobile device’s identity and cannot provide action indicator accordingly).
Chen does not explicitly disclose notifying the mobile device that the token is not transmitted.  However, notifying a device of failing to provide token is known in the art before the effective filing date of the claimed invention and Mihaylov’s teaching is an example (paragraph [0020]: “If any of the conditions (1)-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teaching of using a mobile device’s identifier to issue a token for the mobile device with Mihaylov’s teaching of notifying a device of failing to provide token.  The motivation to do so would be network efficiency because knowing of a failed status would make a device perform next actions accordingly to save time and power.
Chen and Mihaylov do not explicitly disclose the request including an address of the external server.  However, including an address of the external server in a request is known in the art and Kailash’s teaching is an example (paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Mihaylov’s teachings of using a mobile device’s identifier to issue a token for the mobile device with notifying a device of failing to provide token and with Kailash’s teaching of including an address of the external server in a request.  The motivation to do so would be ensure a client is authorized to access the correct target and to protect valuable information as taught by Kailash (paragraphs [0002] and [0005]).
Regarding claim 3, Chen, Mihaylov, and Kailash disclose the server according to claim 1, wherein the server includes a first network interface at which access via the mobile network arrives and a second network interface at which access via a network other than the mobile network arrives, and when executed, the instructions further cause the processor to at least: determine, based on an arrival of the first request at the first network interface, that the first request is received via the mobile network (Chen, Fig. 2 with associated text: Mobile device communicates with evolved packet core via LTE access network 210-1 or WiFi access network 210-2.  Different functions are performed accordingly to obtain the mobile device’s identity via these access networks).
Regarding claim 4, Chen, Mihaylov, and Kailash disclose the server according to claim 1, wherein, when executed, the instructions further cause the processor to at least: the processing unit is further configured obtain apparatus identification information of the mobile terminal, and not transmit the token to the mobile terminal if the apparatus identification information does not correspond to the subscriber identification information (Chen, paragraph [0012]: “the mobile device identifier identifies the mobile device (e.g., based on an International Mobile Station Equipment Identity (IMEI), a media access control (MAC) address, etc.), and that the subscriber information identifies a subscriber associated with the mobile device (e.g., based on an International Mobile Subscriber Identity (IMSI), based on a subscriber identity module (SIM) card, etc.)”  Paragraph [0051]: associating mobile device identifier with subscriber information and action indicator.  It is obvious that if mobile identifiers and subscriber information do not correspond, the token would not be obtained and transmitted). 
Claim 6 is rejected for disclosing similar subject matters to claim 1.
	Regarding claim 8, Chen, Mihaylov, and Kailash disclose the server according to claim 1, wherein the token includes a query parameter included in the first request received from the mobile terminal (Chen, paragraphs [0055], [0059] and [0072]: first message and subsequent messages-requests- include some same information.  Kailash, paragraphs [0074] and [0076]: URL of target website is included in first request and subsequent request).
	Regarding claim 9, Chen, Mihaylov, and Kailash disclose the server according to claim 1, wherein the address of the external server included in the first request received from the mobile terminal is an address of an external server to which the mobile terminal sends a third request for browsing a web page before the mobile terminal sends the first request to the server (Kailash, paragraph [0076]: the original URL of the target site 404 is submitted as a query parameter of the request).
7.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160295408), hereinafter “Chen”, in view of Mildh et al. (US 20150327065), hereinafter “Mildh” and in view of Kailash et al. (US 20100024014), hereinafter “Kailash”.
Regarding claim 2, Chen discloses a server arranged in a mobile network for providing a token to a mobile terminal, the server comprising: 
a network interface (Fig. 3, paragraph [0032]: communication interface 370); and 
a processor coupled to the network interface (Fig. 3, paragraph [0032]:processor 320), 
a memory comprising instructions executable by the processor (Fig. 3, paragraph [0032]: memory 330), wherein, when executed, the instructions cause the processor to at least: 
receive, from the mobile terminal, a first request asking for the token, the first request including [an address of an external server] (paragraphs [0055], [0059] and [0072]: mobile device communicates to get action indicator-token), 
determine whether the first request is received via the mobile network (paragraphs [0011], Fig. 2 with associated text: determining if mobile device communicates via mobile network or a WiFi network), 
obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal if the first request is received via the mobile network (paragraphs [0011] and [0047-49]: obtaining subscriber information), 
obtain the subscriber identification information by performing authentication processing on the mobile terminal if the first request is received via a network other than the mobile network (Fig. 2 with associated text, paragraphs [0018] and [0022]: mobile device could access evolved packet core via WiFi.  Paragraph [0055]: mobile device communicates its identifier via WiFi and subscriber information is obtained from mobile device identifier), 
send a second request to a token issuing server to obtain a token, the second request including the subscriber identification information of the mobile terminal and the [address of the external server] included in the first request received from the mobile terminal (paragraphs [0055-56]: mobile device’s identifier and subscriber information are forwarded to AAA and HSS-token issuing server.  Forwarded message including mobile device’s identifier and subscriber information to HSS is equivalent to second request), and transmit, to the mobile terminal, the token returned from the token issuing server (paragraph [0072]: providing action indicator to mobile device).
Chen does not explicitly disclose performing authentication processing on the mobile terminal if the request is received via a network other than the mobile network.  However, performing authentication processing on the mobile terminal when it accesses WiFi network is known in the art before the effective filing date of the claimed invention and Mildh’s teaching is an example (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teaching of using a mobile device’s identifier to issue a token for the mobile device with Mildh’s teaching of performing authentication processing on the mobile terminal when it accesses WiFi network.  The motivation to do so would be to improve the handling of an access attempt by a wireless device in a Wi-Fi network as taught by Mildh (paragraph [0007]).
Chen and Mildh do not explicitly disclose the request including an address of the external server.  However, including an address of the external server in a request is known in the art and Kailash’s teaching is an example (paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Mildh’s teachings of using a mobile device’s identifier to issue a token for the mobile device with performing authentication processing on the mobile terminal when it accesses WiFi network and with Kailash’s teaching of including an address of the external server in a request.  The motivation to do so would be ensure a client is authorized to access the correct target and to protect valuable information as taught by Kailash (paragraphs [0002] and [0005]).
Claim 7 is rejected for disclosing similar subject matters to claim 2.
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160295408), hereinafter “Chen”, in view of Mihaylov et al. (US 20160094530), hereinafter “Mihaylov”, in view of Kailash et al. (US 20100024014), hereinafter “Kailash”, and in view of Tatu J. Ylonen (US 20150222604), hereinafter, “Ylonen”.
Regarding claim 5, Chen, Mihaylov, and Kailash disclose the server according to claim 1. Chen, Mihaylov, and Kailash do not explicitly disclose but Ylonen discloses a link local address is assigned to the network interface (paragraph 440: network interface is assigned link-local IP address).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen, Mihaylov, and Kailash’s teachings of using a mobile device’s identifier to issue a token for the mobile device, notifying a device of failing to provide token and including an address of the external server in a request with Ylonen’s teaching of network interface with link local address.  The motivation to do so would be to efficiently facilitate communication among devices within a subnet in the absence of external address configuration.

Conclusion
9.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T. LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495